Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

2.	In virtue of this communication, claims 1, 4-17, 19 and 20 are currently pending in this Office Action.

Specification
3.	Upon entering U.S. National Stage, PCT Article 20 does supersede the requirement of 37 CFR 1.52(b) that’s the abstract "commencing on a separate physical sheet or electronic page".	Accordingly, objection to specification is hereby withdrawn.
See MPEP 1893.03(e) I. The Publication of The International Application.

Response to Arguments
4.	In Remarks, applicant argues for the amended claim and newly claim. However, some amended claims are considered obvious by the rationales explained in the claim rejection section set forth below.


Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4, 6, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. Pub. No.: US 2016/0345316 A1 in view of Wang et al.  Pub. No.: US 2014/0192921 A1.

Claim 1
Kazmi discloses a coordinated services method (fig. 9A-B), the method comprising:
	determining a coordinated services type (912 in fig. 9A and par. 0132 determines if the process is a synchronization type associated with dual connectivity operation; in accordance with MPEP 2143, a coordinated services type is reasonably interpreted as a synchronization type associated with dual connectivity operation; see fig. 1, MeNB and SeNB coordinates to provide the wireless services to UE); 
based on the determined coordinated services type, selecting a maximum received timing difference requirement (MRTDR) value that is associated with the determined coordinated services type (914 in fig. 9A and par. 0135, the network node determines a maximum timing advance value based on the determined synchronization type), wherein the maximum received timing difference requirement (MRTDR) values represents a maximum received timing difference requirement (see MTRD in fig. 2 in view of  the maximum timing advance value in fig. 9A);
determining, based on at least the MRTDR value, whether to: initiate a coordinated service for a user equipment (UE) (916 in fig. 9A yields to continue steps in fig. 9B to initiate a random access procedure explained in par. 0144-0145) or modify a coordinated service currently being provided to the UE (916 in fig. 9A leads to steps 918-920 and optionally return to step 912 for using updated values explained in par. 0141 and see par. 0137-0140).
Although Kazmi does not explicitly disclose: “obtaining a first timing alignment error value (TAE-1) indicating a relative timing alignment error between a first transmission and reception point (TRP) and a second TRP; and determining, based on at least the TAE-1, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “obtaining a first timing alignment error value (TAE-1) indicating a relative timing alignment error between a first transmission and reception point (TRP) and a second TRP”, recall that Kazmi explains the timing difference, i.e., out of alignment between two transmitter, between MeNB and SeNB in fig. 2 and timing advance between uplink and downlink, i.e., out of alignment between a transmitter and a receiver in fig. 4. It means that the timing or time differences could lead to out of an alignment and it might become an alignment error depending on a number or a threshold set up by a system. It’s to note that claim does not specifically define what are involved in selecting MRTD and TAE. In particular, Wang teaches receiving internal TAE and external TAE (2100 in fig. 8 and see fig. 4 for TAE for a single-point in 1st and 2nd columns and TAE between eNB-0 and eNB-1 in 4th column.
	Secondly, to consider the obviousness of the claim limitation “determining, based on at least the TAE-1 and the MRTDR value, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE”, recall that Kazmi discloses determining, based on the MRTDR value (914 in fig. 9A), whether to: initiate a coordinated service for a user equipment (UE) (916 in fig. 9A continuing to fig. 9B) or modify a coordinated service currently being provided to the UE (16-20 in fig. 9A). In particular, Wang teaches determining to modify coordinated service (CoMP transmission in par. 0060 is a coordinated service) currently being provided to the UE based on the TAE-1 (compensating TAE in 2200 of fig. 8).
	Accordingly, one of ordinary skill in the art would have combined Kazmi and Wang to obtain “determining, based on at least the TAE-1 and the MRTDR value, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE” since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify time advance for dual connectivity as taught in Kazmi by providing TAE compensation for antenna ports in Coordinated Multipoint, CoMP, transmission of Wang to obtain the claimed invention as specified in the claim. Such a modification would have included time alignment error TAE measurement to feedback the measured TAE so that the TAE in antenna ports could be compensated for CoMP Transmission as suggested in par. 0005-0007 of Wang. 

Claim 4
Kazmi, in view of Wang, discloses the method of claim 1, wherein the method comprises determining, based on at least the TAE-1 and the MRTDR (TA or MRTDR in fig. 8B & 9B of Kazmi, TAE in fig. 4 & 8 of Wang), whether to initiate a coordinated service for the UE (Kazmi, 916 in fig. 9A to fig. 9B), and the determining comprises determining whether TAE-1 is less than MRTDR (Kazmi, TA, i.e., as to TAE-1, in fig. 8B & 9B to be compared to TA max, i.e., MRTDR, see evidence for the time difference and using time difference in align timing in fig. 3C of Grilli et al. Pub. No.: US 2008/0117835 A1; similarly, TAE values in fig. 4 & 8 of Wang could compare to Kazmi’s fig. 8B & 9B; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 6
Kazmi, in view of Wang, discloses the method of claim 4, further comprising: as a result of determining that TAE-1 is not less than MRTDR, determining not to initiate the coordinated service for the UE (Kazmi, fig. 9B, when TA exceeds max TA, initiating a random access service; fig. 4 & 8 of Wang; and thus, the combined prior art renders the claim obvious).

Claim 13
Kazmi, in view of Wang, discloses the method of claim 1, further comprising determining a potential network improvement based on a processing for statistics for MRTD budgets and service attempts (fig. 8-9 of Kazmi, fig. 4 & 8 of Wang are determining a better performance in network and having maximum TA as MRTD in fig. 8B-9 of Kazmi and service attempt in random procedure when determined TA exceeds maximum TA in fig. 9B of Kazmi are processing for network budgets and statistics; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 14
Kazmi, in view of Wang, discloses he method of claim 1, further comprising determining a propagation time difference (ΔTpropM) (Kazmi, par. 0097 for MeNB and par. 0100 for SeNB, and fig. 5-7; Wang, fig. 4 & 8), wherein the method comprises
determining, based on at least the TAE-1, ΔTpropM, and the MRTDR, whether to: initiate a coordinated service for the UE or modify a coordinated service currently being provided to the UE (Kazmi, fig. 9B, when TA exceeds max TA, initiating a random access service; fig. 4 & 8 of Wang for compensating TAE; and thus, the combined prior art renders the claim obvious).
Claim 19
Kazmi discloses a network node (network node in fig. 11A-B) for optimizing coordinated services (fig. 9A-B), the network node comprising: 
a data storage system (memory 1130 in fig. 11A); and 
processing circuitry (processor 1120 in fig. 11A) coupled to the data storage system (processor and memory would be connected in fig. 11A), wherein the network node is configured to:
obtain a maximum received timing difference requirement (MRTDR) value (see MRTD in fig. 2 in view of fig. 9A) representing a maximum received timing difference requirement (914 in fig. 9); and
determine, based on the MRTDR value, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE, wherein the network node is configured to by performing a process that includes: 
determining a coordinated services type and based on the determined coordinated services type (912 in fig. 9A and par. 0132 determines if the process is a synchronization type associated with dual connectivity operation; in accordance with MPEP 2143, a coordinated services type is reasonably interpreted as a synchronization type associated with dual connectivity operation; see fig. 1, MeNB and SeNB coordinates to provide the wireless services to UE), selecting an MRTDR that is associated with the determined coordinated services type (914 in fig. 9A and par. 0135, the network node determines a maximum timing advance value based on the determined synchronization type), or receiving from the UE a message comprising information indicating the MRTDR value (see fig. 8B in view of fig. 2) and information indicating that the indicated MRTDR value is applicable for the coordinated service (920 in fig. 9A connecting to 9B).
Although Kazmi does not explicitly disclose: “obtaining a first timing alignment error value (TAE-1) indicating a relative timing alignment error between a first transmission and reception point (TRP) and a second TRP; and determining, based on at least the TAE-1, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “obtaining a first timing alignment error value (TAE-1) indicating a relative timing alignment error between a first transmission and reception point (TRP) and a second TRP”, recall that Kazmi explains the timing difference, i.e., out of alignment between two transmitter, between MeNB and SeNB in fig. 2 and timing advance between uplink and downlink, i.e., out of alignment between a transmitter and a receiver in fig. 4. It means that the timing or time differences could lead to out of an alignment and it might become an alignment error depending on a number or a threshold set up by a system. It’s to note that claim does not specifically define what are involved in selecting MRTD and TAE. In particular, Wang teaches receiving internal TAE and external TAE (2100 in fig. 8 and see fig. 4 for TAE for a single-point in 1st and 2nd columns and TAE between eNB-0 and eNB-1 in 4th column.
	Secondly, to consider the obviousness of the claim limitation “determining, based on at least the TAE-1 and the MRTDR value, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE”, recall that Kazmi discloses determining, based on the MRTDR value (914 in fig. 9A), whether to: initiate a coordinated service for a user equipment (UE) (916 in fig. 9A continuing to fig. 9B) or modify a coordinated service currently being provided to the UE (16-20 in fig. 9A). In particular, Wang teaches determining to modify coordinated service (CoMP transmission in par. 0060 is a coordinated service) currently being provided to the UE based on the TAE-1 (compensating TAE in 2200 of fig. 8).
	Accordingly, one of ordinary skill in the art would have combined Kazmi and Wang to obtain “determining, based on at least the TAE-1 and the MRTDR value, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE” since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify time advance for dual connectivity as taught in Kazmi by providing TAE compensation for antenna ports in Coordinated Multipoint, CoMP, transmission of Wang to obtain the claimed invention as specified in the claim. Such a modification would have included time alignment error TAE measurement to feedback the measured TAE so that the TAE in antenna ports could be compensated for CoMP Transmission as suggested in par. 0005-0007 of Wang. 

Claim 20
	Claim 20 is a method claim corresponding to an apparatus claim 19. All of the limitations are found reciting the same scopes of the respective limitations of claim 19. Accordingly, claim 20 is considered obvious by the same rationales applied in the rejection of claim 19 set forth above.

Allowable Subject Matter
8.	Claims 5, 7-12, and  15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643